Citation Nr: 0023971	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
congenital metatarsus varus and history of metatarsal 
fracture of the right foot.  

2.  Entitlement to an evaluation in excess of 10 percent for 
congenital metatarsus varus of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from January to February 1993 
and from April to July 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
granted service connection for bilateral pes planus and 
assigned a 10 percent disability rating for the disorder.  
The veteran perfected an appeal of the assigned rating.

In June 1997 and November 1998 the Board remanded the case 
for additional development.  In a February 2000 rating 
decision the RO re-characterized the service-connected 
disorder as congenital metatarsus varus with a history of a 
foot fracture of the right foot, rated as 10 percent 
disabling, and congenital metatarsus varus of the left foot, 
also rated as 10 percent disabling.  Although the RO 
increased the combined rating from 10 to 20 percent the 
veteran has not withdrawn his appeal of the assigned rating, 
and the Board finds that that issue remains in contention.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (the veteran 
is presumed to be seeking the maximum benefit allowed and a 
claim remains in controversy if the RO grants less than the 
maximum available benefit).

The development requested in the June 1997 and November 1998 
remands has been completed to the extent possible and the 
case returned to the Board for consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The right foot disorder is manifested by pain with use 
and limited endurance, productive of no more than moderate 
impairment.

3.  The left foot disorder is manifested by pain with use and 
limited endurance, productive of no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for congenital metatarsus varus and history of 
metatarsal fracture of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.20, 4.27, 4.40, 4.71a, Diagnostic Code 5284 (1999).

2.  The criteria for a disability rating in excess of 
10 percent for congenital metatarsus varus of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.20, 4.27, 4.40, 4.71a, Diagnostic Code 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service entrance examination report, dated in January 
1995, shows that the veteran's feet were abnormal.  The 
examination report contains the handwritten notation 
"incurred feet abnormality."  The report also indicates 
that he did not have flat feet, that his feet were 
asymptomatic, and that the feet had a normal arch.  The 
service records reflect that he was discharged from his 
second period of service in July 1995, about three months 
after service entrance, due to a pre-existing foot disability 
diagnosed as pes planus, mid-foot deformity.  The service 
medical records also reflect that he had a history of a pre-
service right foot fracture.  

Although the service medical records do not indicate that the 
bilateral foot disorder was aggravated during his short 
period of service, in the September 1995 rating decision the 
RO granted service connection based on aggravation of 
bilateral pes planus/varus deformity.  The rating decision 
shows that the RO granted service connection because the feet 
became symptomatic in service.  

On VA examination in August 1995, the veteran reported that 
he had developed a flat foot deformity in both beet during 
service, that he had incurred a fracture in the right 
metatarsal area at age 15, and that there had been an 
inversion deformity of the left [sic] foot since that 
fracture.  He complained of severe pain with walking and 
running that would sometimes last for hours and that the foot 
pain made his job difficult.  Physical examination revealed 
virtually absent transverse arches, bilaterally, and that the 
longitudinal arches were markedly decreased with standing.  
There was an inversion deformity of the left foot and 
pronation of both feet, but the examiner noted that there was 
no excess lateral wear on either shoe.  An X-ray study showed 
previous fracture deformities of the third, fourth, and fifth 
metatarsals on the right, but no other abnormalities.  Prior 
to reviewing the results of the X-ray study, the examiner 
provided a diagnosis of bilateral pes planus.  

In his December 1995 substantive appeal the veteran stated 
that he had an inversion deformity of the right foot and 
pronation in both feet.  He also claimed that he had pain, 
bilaterally, on manipulation or when standing or walking.  He 
further stated that he had had difficulty securing employment 
due to his foot disability, and indicated that he was seeking 
a disability rating of 20%.  

On VA examination in August 1997, the veteran complained of 
intermittent pain over the right foot that occurred with any 
weight-bearing activity.  The pain originated over the top of 
the foot and radiated up his right leg to his knee.  He 
denied any swelling of the foot but indicated that he 
experienced erythema over the area.  He also complained of a 
burning pain over the lateral right foot with extended 
periods of weight-bearing activities.  He denied having worn 
any orthopedic shoes or orthotics in the past.  

Physical examination revealed a normal gait with and without 
shoes.  Toe walking was performed satisfactorily, there were 
no abnormal corns or calluses over the feet, and the examiner 
noted no erythema or swelling.  The examiner described a 
varus deformity and eversion of the right foot with standing, 
mild atrophy over the first metatarsal area, and tenderness 
on palpation over the lateral aspect of the right foot along 
the fifth metatarsal and over the mid shaft area of the 
second, third, and fourth metatarsal.  Deep tendon reflexes 
and pulses were +2/4, bilaterally.  Foot width was 
10 centimeters on the right and nine centimeters on the left 
over the middle of the foot arch.  There was mild clawing of 
the second, third, and fourth toes of the right foot.  The 
left foot appeared flat with standing, without tenderness or 
obvious deformity.  There was no tenderness of the plantar 
surfaces of either foot, swelling, spasm of the Achilles 
tendon, or pain with manipulation.  There was pain of the 
foot with range of motion.  An X-ray study of the right foot 
showed some deformity of the third, fourth and fifth 
metatarsals, likely to be from old fractures, but no evidence 
of a pes planus deformity on weight-bearing.  Following the 
X-ray study the examiner provided a diagnosis of status post 
fractures of the third, fourth, and fifth metatarsals of the 
right foot with deformity.

During a VA examination in September 1997 the veteran 
reported that he was employed by a grocery and that he spent 
half of the day stocking shelves and half of the day as a 
cashier.  He was able to continue his normal work activities 
with three rest breaks throughout the day.  He complained of 
continuing right foot pain that was worse at the end of the 
day.  He was able to walk up to 3/4 of a mile, with pain.  He 
denied having used orthotics, special shoes, canes or other 
assistive devices.  He also denied having any back, hip, 
knee, or ankle problems.  He reported that he took no 
medication.  

Physical examination revealed no significant gait 
abnormalities and his shoes showed only minimal wear and no 
abnormal wear patterns.  He had full range of motion of the 
hips, knees, and ankles, bilaterally.  The examiner found 
that the veteran had metatarsus adductus on both feet, which 
measured approximately 20 degrees in the resting position.  
Both standing and at rest, his calcaneus was midline.  There 
was a visible arch present, both standing and at rest.  The 
adductor foot structure had associated lateral mid foot 
prominence on visual and palpatory examination.  The 
veteran's toes, including great toe, were aligned with each 
other.  There was mild to moderate flexion of the toes of 
both feet, although only his right fourth toe showed a 
flexion deformity that could be considered hammering.  There 
were no abnormal calluses on the feet and no significant 
tenderness on forefoot examination.  The examiner described 
the pulses in the feet and range of motion of the ankles as 
good.

The examiner stated that visual inspection of the veteran's 
symptomatic right foot was quite similar to his asymptomatic 
left foot, structurally.  He reviewed the August 1995 and 
August 1997 X-ray studies, which showed no evidence of pes 
planus, as well as the other medical evidence in the claims 
file.  Following the examination and review he provided 
diagnoses of metatarsus adductus, only partially flexible; 
and a previous forefoot fracture with metatarsal deformity of 
the right third, fourth, and fifth metatarsals.  

In conjunction with a December 1998 VA examination the 
veteran reported having fractured the third, fourth, and 
fifth metatarsals on his right foot prior to service.  He 
reported experiencing a burning pain in both feet, right 
greater than left, especially with walking.  He also reported 
that his arches were painful at times, right greater than 
left, but that use of arch supports had helped somewhat with 
the pain.  He denied any foot swelling.  He stated that his 
foot pain was exacerbated with exercising, including running, 
at which time he also had decreased range of motion.  

Physical examination revealed obvious pes varus deformities 
in both feet, the right foot measured at 10 degrees and the 
left foot at five degrees.  There was an arch present, 
bilaterally.  The examiner found no evidence of plantar 
fascial pain, heel pain, or Achilles pain.  The veteran 
walked with a normal gait, with a lateral bowing of both feet 
resulting in the weight-line distribution being along the 
lateral aspect of both feet, confirmed by a callus formation 
along the lateral aspects of the feet.  No erythematous 
changes or nail changes were noted.  The examiner reported 
that the veteran had five degrees of dorsiflexion and 
30 degrees of plantar flexion in both ankles.  There was no 
pain to palpation over the metatarsal fracture sites.

The examiner noted that X-ray studies in the past had failed 
to document any evidence of pes planus deformities, and 
provided a diagnosis of bilateral pes varus deformities with 
chronic callus formation laterally of both feet and chronic 
mechanical foot pain.  In terms of the relevant rating 
criteria the examiner found no evidence of marked pronation 
of the feet, no tenderness of the plantar surfaces, and no 
displacement or spasm of the tendo Achillis on manipulation.  
He also found that orthotic shoes tended to help, that there 
was objective evidence of marked varus deformity and lateral 
bowing of the feet, and that there was pain with dorsiflexion 
of the toes.  There was no evidence of swelling on use.  The 
calluses along the lateral aspect of both feet were 
consistent with his deformities and inconsistent with normal 
callus distribution and the weight-bearing line was lateral 
to the great toe.

The examiner provided the opinion that the veteran's chronic 
foot pain was not related to his metatarsal fractures but was 
the result of underlying congenital foot deformities which 
had been brought under significant stress during basic 
training in service, resulting in foot pain.  He found no 
evidence to support the diagnosis of pes planus.  

During a VA examination in February 1999 the veteran reported 
that he had fractured his right foot in 1987, which healed 
without any symptoms.  He also reported having chronic foot 
pain since service in 1995, primarily in the right foot, but 
denied having any ankle problems.  His treatment consisted of 
careful activity, the use of shoe inserts and wearing high-
top shoes for ankle support.  He could operate a car for two 
hours, walk for at least 30 minutes, and stand for eight 
hours per day, although walking and standing bothered his 
feet.  

He complained pain on the plantar aspect of the arch and the 
forefoot in both feet, more so on the right.  He described 
the right foot pain as rather bothersome and the left foot 
pain as moderate.  He denied any numbness or swelling in the 
feet.  He reported that the feet were easily fatigued, but he 
denied any weakness or poor coordination.  He experienced 
flare-ups of symptoms with activity, which occurred about 
twice per week, usually on busy workdays when he had done a 
lot of walking.  He stated that the symptoms would improve 
after about an hour of rest.  

Physical examination disclosed that he walked without a limp, 
that he was able to rise on the toes and heels, and that he 
could walk on the medial and lateral sides of both feet.  The 
range of motion of the foot and ankle was normal and equal 
with dorsiflexion of 15 degrees, plantar flexion of 
45 degrees, inversion of 25 degrees, and eversion of 
25 degrees.  The examiner noted some mild pain with these 
movements in both feet.  There was no tenderness or swelling 
of the ankles, the heels were non-tender and normal to 
palpation, with a moderate varus alignment, and both feet 
were tender in the plantar portion of the arch.  

The examiner described the arch development as average, 
bilaterally, although pes planus had been diagnosed in the 
past.  Both forefoot areas had a varus alignment, 10 degrees 
on the right and five degrees on the left, the metacarpo-
phalangeal joints were non-tender, and the toes had 
satisfactory alignment and were non-tender.  There was 
callous formation along the lateral border of each foot, 
including under the fifth metatarsal head.  Sensation and 
muscle function was normal in both feet.  

The examiner noted the previous X-ray studies showing 
metatarsal deformities in the right foot, including a 
definite metatarsus varus, and provided an assessment of a 
congenital varus alignment in both heels, without symptoms; 
average arches in both feet, without evidence of pes planus, 
with chronic muscular strain due to congenital postural 
abnormalities; bilateral congenital metatarsus varus, 
slightly worse on the right; callus formation secondary to 
increased pressure from the metatarsus varus deformity; and 
well healed fractures at the right forefoot, not causing any 
symptoms.  The examiner stated that the claims file had been 
reviewed, and that the veteran's subjective symptoms were 
equivalent to a 15-degree decrease in plantar flexion of each 
foot and a 20-degree decrease with a flare-up of symptoms.  
The examiner commented that pain on examination was moderate, 
and that there were no signs of pain other than the veteran's 
comments.  There was no evidence of atrophy.  The examiner 
found that the veteran had very definite objective 
abnormalities in both feet and that the symptoms were 
compatible with the objective findings.  He reported that he 
did not find any evidence of significant subjective worsening 
of these symptoms.  

The examiner stated that the veteran had a congenital 
metatarsus varus that was not related to the pre-service 
metatarsal fracture.  In describing metatarsus varus the 
examiner stated that the forefoot angled medially as weight 
was born forward from the mid-foot.  The examiner reported 
that the veteran did not have significant pes planus or any 
marked pronation, which was described as the heel and 
forefoot being angled laterally as weight was born on the 
foot.  The examiner further reported that the veteran's 
Achilles tendon was not displaced medially, other than that 
the varus heel caused some slight medial displacement of this 
tendon.  He stated that the heel and metatarsus varus were 
congenital in nature.

Criteria

The Board finds that the veteran's appeal of the assigned 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of the reports of VA examinations in August 1995, 
August and September 1997, December 1998, and February 1999.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
1995.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 50 percent rating for a bilateral disorder and a 
30 percent rating for a unilateral disorder, if the disorder 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating (20 percent if unilateral) applies if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating applies if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The disorder is noncompensable if mild, with symptoms 
relieved by built-up shoe or arch support.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

With the grant of service connection in September 1995, the 
RO evaluated the bilateral foot disorder as pes planus under 
Diagnostic Code 5276.  Based on the medical evidence showing 
that the veteran does not have pes planus in either foot, in 
February 2000 the RO changed the definition of the service-
connected disorder to congenital metatarsus varus and rated 
the disability as analogous to a foot injury.  38 C.F.R. 
§§ 4.20, 4.27.  In the absence of any diagnostic code 
pertaining to metatarsus varus, the Board finds that the 
disability is properly rated as analogous to a foot injury 
because the functions affected, the anatomical localization, 
and the symptomatology are most closely analogous to that 
generic classification.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (in assigning an analogous diagnostic 
code, the Board must explain why a particular code is 
chosen).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The bilateral 
foot disorder is manifested by pain, right worse than left, 
that increases with use and the resulting limitation of 
endurance.  There is no evidence of weakness or reduced speed 
or coordination.  The evidence indicates that with the pain 
and limited endurance the veteran is able to stand for eight 
hours per day, walk for 30 minutes, and drive a car for two 
hours.  The VA examiners have described the functional 
impairment as no more than moderate.

A 20 percent disability rating for each foot is applicable if 
each foot disability is moderately severe.  Although there is 
no qualitative or quantitative measure for moderately severe 
foot disability, a 20 percent disability rating under 
Diagnostic Code 5276 is described as objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, with characteristic 
callosities.  Under Diagnostic Code 5276 pain on manipulation 
and use of the feet warrants no more than a 10 percent rating 
for bilateral involvement.  Although the veteran has a varus 
deformity of the metatarsals, the examiners did not generally 
describe that deformity as marked and the pain with use 
allows him to stand eight hours per day and walk up to 
30 minutes.  There is no evidence of foot swelling.  The 
Board finds that the manifestations of the service-connected 
disability are not comparable to marked deformity, 
accentuated pain on manipulation and use, or swelling with 
use.  

The examiner in February 1999 stated that the subjective 
functional limitations were equivalent to a 15-degree 
decrease in plantar flexion, or a 20-degree decrease during a 
flare-up of symptoms.  The normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5271 
for limitation of motion of the ankle provides a 10 percent 
rating if the limitation is moderate, and a 20 percent rating 
if the limitation is marked.  38 U.S.C.A. § 4.71a.  A 
30 percent decrease in plantar flexion, as represented by the 
15-degree reduction, is no more than moderate.  The more 
significant reduction during a flare-up of symptoms is not 
indicative of marked limitation of motion because it 
constitutes less than a 50 percent reduction and occurs only 
with extended use, and does not represent the overall status 
of the disability.  See Voerth v. West, 13 Vet. App. 117 
(1999) (temporal considerations may be considered in 
determining the severity of a disability because they impact 
the functional impairment).

For the reasons shown above, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
each foot have not been met since the initiation of the 
veteran's claim for service connection.  Fenderson, 12 Vet. 
App. at 119.  The Board has determined, therefore, that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for congenital metatarsus varus and history of 
metatarsal fracture of the right foot and a disability rating 
in excess of 10 percent for congenital metatarsus varus of 
the left foot.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected bilateral foot disability has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the foot disability has caused marked interference with 
employment.  Although the veteran asserted in his substantive 
appeal that he had difficulty finding employment due to the 
disability, the subsequent evidence shows that he was able to 
maintain full time employment and that the foot disability 
did not significantly impair his ability to perform work-
related functions.  In other words, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for congenital metatarsus varus and 
history of metatarsal fracture of the right foot is denied.  

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for congenital metatarsus varus of the 
left foot is denied.  




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

